Exhibit 10.1

 

SIXTH AMENDMENT TO AMENDED AND RESTATED WAREHOUSING
CREDIT AND SECURITY AGREEMENT

 

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY
AGREEMENT (this “Amendment”) is made as of November 28, 2011, by and among
WALKER & DUNLOP, LLC (the “Borrower”), BANK OF AMERICA, N.A., as credit agent
(the “Credit Agent”), and the lenders party hereto (the “Lenders”).  Capitalized
terms used herein without definition have the meanings specified therefor in
that certain Amended and Restated Warehousing Credit and Security Agreement
dated as of October 15, 2009, among the Borrower, the Credit Agent, and the
Lenders, as amended (the “Loan Agreement”).

 

R E C I T A L S

 

The Borrower, the Credit Agent, and the Lenders desire to further amend the Loan
Agreement on, and subject to, the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements of the parties set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                       Amendments.  Effective as of the
Effective Date, the Loan Agreement is amended as follows:

 

Clause (a) of Section 1.2 of the Loan Agreement is hereby amended by replacing
the date “November 28, 2011” where it appears therein with the date
“November 26, 2012.”

 

2.                                       Acknowledgments by Borrower.  The
Borrower acknowledges, confirms and agrees that:

 

(a)                                  This Amendment is a Loan Document, and all
references in any Loan Document to the Borrower’s Obligations shall mean and
include the Obligations as amended by this Amendment.

 

(b)                                 Except as provided herein, the terms and
conditions of the Loan Agreement and the other Loan Documents remain in full
force and effect, and the Borrower hereby (x) ratifies, confirms and reaffirms
all and singular of the terms and conditions of the Loan Agreement and the other
Loan Documents, and (y) represents and warrants that:

 

(i)                                     No Default or Event of Default exists as
of the date the Borrower executes this Amendment, nor will a Default or Event of
Default exist as of the Effective Date.

 

(ii)                                  The representations and warranties made by
the Borrower in the Loan Agreement and the other Loan Documents are true and
correct as of the date hereof, and will be true and correct as of the Effective
Date, except as to (1) matters which speak to a specific date, (2) changes in
the ordinary course to the extent permitted and contemplated by the Loan
Agreement, and (3) as reflected in the updated Exhibits annexed to this
Amendment.

 

(iii)                               The Borrower has the power and authority and
legal right to execute, deliver and perform this Amendment, has taken all
necessary action to authorize the execution, delivery, and performance of this
Amendment, and the person executing and delivering this Amendment on behalf of
the Borrower is duly authorized to do so.

 

--------------------------------------------------------------------------------


 

(iv)                              This Amendment constitutes the legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, subject to the effect of applicable bankruptcy and
other similar laws affecting the rights of creditors generally and the effect of
equitable principles whether applied in an action at law or a suit in equity.

 

(v)                                 Exhibits D, E, F, G, H, J, and K attached
hereto are true, correct, and complete updates as of the Effective Date of the
corresponding Exhibits to the Loan Agreement.

 

(c)                                  The Borrower shall promptly pay upon
receipt of an invoice or statement therefor the reasonable attorneys’ fees and
expenses and disbursements incurred by the Credit Agent and the Lenders in
connection with this Amendment and any prior matters involving the Loan.

 

(d)                                 The Borrower acknowledges that it has no
defenses, set offs or counterclaims with respect to any of its obligations to
the Credit Agent or the Lenders, and hereby releases, waives, and forever
relinquishes all claims, demands, obligations, liabilities, and causes of action
whatever kind or nature, whether known or unknown, which it has or may have as
of the date hereof and as of the Effective Date against the Credit Agent or any
Lender, or their respective affiliates, officers, directors, employees, agents,
attorneys, independent contractors, and predecessors, together with their
successors and assigns, directly or indirectly arising out of or based upon any
matter connected with the Loan Agreement or the administration thereof or the
obligations created thereby (including pursuant to this Amendment).

 

3.                                       Conditions Precedent.  This Amendment
shall be effective upon the satisfaction by the Borrower of, or written waiver
by the Credit Agent and the Lenders of, the following conditions and any other
conditions set forth in this Amendment, by no later than 4:00 p.m. (Boston time)
on the date of this Amendment, as such time and date may be extended in writing
by the Credit Agent and the Lenders, in their sole discretion (with the date, if
at all, by which such conditions have been satisfied or waived being referred to
herein as, the “Effective Date”), failing which this Amendment and all related
documents shall be null and void at the option of the Credit Agent and the
Lenders:

 

(a)                                  Delivery by the Borrower to the Credit
Agent and each Lender of the following:

 

(i)                                     This Amendment, duly executed by the
Borrower, the Credit Agent and each Lender.

 

(ii)                                  Such certificates of resolutions or other
actions, incumbency certificates and/or other certificates of an authorized
officer the Borrower as the Credit Agent may require evidencing (A) the
authority of the Borrower to enter into this Amendment and any other documents
to be executed and delivered in connection herewith, and (B) the identity,
authority and capacity of each officer of the Borrower authorized to act on its
behalf in connection with this Amendment and the other Loan Documents.

 

(iii)                               A copy of the Operating Agreement of the
Borrower, as amended and in effect as of the Effective Date certified by an
appropriate officer thereof.

 

(iv)                              An opinion of counsel to the Borrower in form
and substance satisfactory to the Credit Agent.

 

(v)                                 Such other documents as the Credit Agent or
any Lender reasonably may require, duly executed and delivered.

 

(b)                                 No Default or Event of Default shall have
occurred and be continuing.

 

--------------------------------------------------------------------------------


 

(c)                                  The representations and warranties of the
Borrower contained in this Agreement or in any document, instrument, or
agreement delivered or to be delivered in connection with this Agreement
(i) shall have been true and correct in all material respects on the date that
such representations and warranties were made, and (ii) shall be true and
correct in all material respects on the Effective Date as if made on and as of
such date.

 

(d)                                 In addition to all other expense payment and
reimbursement obligations of the Borrower under the Loan Agreement and other
Loan Documents, the Borrower will, promptly following their receipt of an
appropriate invoice therefor, pay or reimburse the Credit Agent and each Lender
for all of their respective reasonable out of pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses and
disbursements) incurred in connection with the preparation of this Amendment and
any other documents in connection herewith and the matters addressed in and
contemplated by, this Amendment.

 

(e)                                  The Borrower shall have executed and
delivered to (i) the Credit Agent, and (ii) the Lenders, separate Fee Letters,
in form and substance acceptable to the Credit Agent and the Lenders,
respectively, and the Credit Agent and the Lenders shall have received payment
in immediately available funds of all amounts payable thereunder in connection
with this Amendment.

 

4.                                       Miscellaneous.

 

(a)                                  This Amendment shall be governed in
accordance with the internal laws of the Commonwealth of Massachusetts (without
regard to conflict of laws principles) as an instrument under seal.

 

(b)                                 This Amendment may be executed in one or
more counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
instrument.  Signatures transmitted electronically (including by fax or e-mail)
shall have the same legal effect as originals, but each party nevertheless shall
deliver original signed counterparts of this Amendment to each other party, upon
request.

 

(c)                                  This Amendment constitutes the complete
agreement among the Borrower, the Credit Agent, and the Lenders with respect to
the subject matter of this Amendment and supersedes all prior agreements and
understanding relating to the subject matter of this Amendment, and may not be
modified, altered, or amended except in accordance with the Loan Agreement.

 

(d)                                 Time is of the essence with respect to all
aspects of this Amendment.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

Executed as a sealed instrument as of the date first above written.

 

 

WALKER & DUNLOP, LLC

 

 

 

By:

/s/ Deborah A. Wilson

 

Name:

Deborah A. Wilson

 

Title:

Executive Vice President, CFO and Treasurer

 

 

 

 

 

BANK OF AMERICA, N.A., as Credit Agent and a Lender

 

 

 

By:

/s/ Jane E. Huntington

 

Name:

Jane E. Huntington

 

Title:

Senior Vice President

 

 

 

 

 

TD BANK, N.A., as a Lender

 

 

 

By:

/s/ William J. Olsen

 

Name:

William J. Olsen

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------